Citation Nr: 0025184	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased evaluation for a 
schizoaffective disorder, currently evaluated as 70 percent 
disabling. 

2.  Entitlement to a total disability rating on the basis of 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, 
Attorney-at-law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


 
INTRODUCTION

The veteran served on active duty from July 1985 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's appeal has been obtained.

2.  The veteran's service-connected schizoaffective disorder 
is manifested by depression and anxiety but is not productive 
of any gross impairment in thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living or 
disorientation to time or place or memory loss for names of 
close relatives. 

3.  The veteran has a high school education and last worked 
full-time in 1987 or 1988.  

4.  The veteran's service-connected disability is not severe 
enough to effectively preclude all forms of substantially 
gainful employment consistent with his educational background 
and work experience.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for the veteran's service-connected schizoaffective disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9211 
(1999).

2.  The requirements for a total rating based on 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is satisfied that all available evidence 
necessary for an equitable disposition of the veteran's 
claims has been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the evidence of record pertaining to the history of the 
veteran's schizoaffective disorder.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1999). When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

I.  Increased Rating Claim

VA outpatient records dated in 1997 and 1998 reflect that the 
veteran's mood swings were under control.  The veteran was 
alert, verbal, cooperative and psychiatrically stable.  He 
denied having any destructive thoughts.  An impression of 
schizoaffective disorder was recorded.  The veteran was 
continued on medication. 

A May 1998 VA mental disorders examination report reflects 
that the examiner recorded the veteran's history with respect 
to his mental disorder.  In that regard, the examiner noted 
that he had previously examined the veteran in 1991.  At that 
time, the examiner entered an impression of mild brain 
syndrome, secondary to lithium, in the form of a mild and 
correctable confusion.  In 1991, the veteran seemed confused 
on dates, was emotionally aloof, unemployed and lived with a 
woman and her son, who he planned to marry "one of these 
months."  Upon examination in 1998, the veteran was alert, 
cooperative and in overall good health.  The examiner noted 
that the veteran was on several medications.  The veteran 
indicated that he had not obtained employment in at least ten 
years and that he continued to live with his "girlfriend."  
He related that his outlet was fishing.  He described his 
mood as happy, but that he would sometimes get "depressed."  
The veteran did not experience any auditory hallucinations.  
The veteran indicated that sometimes he had anxiety.  The 
veteran was well oriented.  Hr was able to recall 2/3 words 
after several minutes and multiply 6x7.  When he was asked 
what the phrase, "don't cry over spilled milk" meant, he 
replied, "don't cry over faults."  When asked what he would 
do if he found an unopened letter that was addressed with a 
new stamp on it, he stated that he would try to return it to 
the sender.  When the examiner asked if he would drop it in 
the mailbox, he answered in the affirmative.  After an 
examination, an Axis I diagnosis of schizophrenia, 
schizoaffective type, in partial remission with medication 
was recorded.  An Axis II diagnosis of personality traits 
unspecified was recorded.  A Global Assessment of Functioning 
(GAF) score of 65 was entered.  

During an April 2000 VA mental disorders examination, the 
veteran's psychiatric history was recorded in detail by the 
examining physician.  During the examination, the veteran 
appeared aloof, had a restricted interest and lacked personal 
goals.  It was noted that the veteran had not been 
hospitalized for his psychiatric disorder, but that he saw a 
psychiatrist every six months.  The veteran was reported to 
have been on several medications.  The veteran related that 
he did not have any delusions or hallucinations, suicidal or 
homicidal ideations, and that he did not behave in an 
inappropriate manner.  The examiner noted that the veteran's 
ability to maintain personal hygiene and basic activities of 
daily living was intact.  The veteran was normally oriented 
and he was able to recall three of three words after several 
minutes.  There was no evidence of any long-term memory 
problems.  The veteran indicated that he did not have any 
obsessive or ritualistic problems that interfered with 
anything.  

Although the veteran's speech was laconic, modulated and 
unspontaneous during the April 2000 VA examination, he was 
able to engage in rather pleasing conversation on some 
topics.  The veteran's mood was pleasant.  There was no 
evidence of any active thought disorder or panic attacks.  
The veteran related that he would become depressed about six 
to eight times a month and that it lasted for a couple of 
hours.  He related that he did not have any impaired impulse 
control.  He described his sleeping patterns as "up, down."  
He indicated that he was reasonably happy.  An Axis I 
diagnosis of schizophrenia, chronic schizoaffective type, 
which was controlled with medication was recorded by the 
examiner.  An Axis II diagnosis of personality traits, 
unspecified was entered.  A GAF score of 70 was recorded.

A copy of a June 1998 Social Security Award determination and 
of the records upon which the award was based was received by 
the RO in September 1999.  A review of these records reflects 
that in June 1998, the veteran was awarded disability 
benefits based on primary and secondary diagnoses of 
affective and personality disorders, respectively.  In making 
its determination, the SSA relied heavily on VA  medical 
reports, dating from 1988 to 1998, reflecting that the 
veteran had sought continuous treatment for his psychiatric 
disorder.  The report of a May 1998 examination, conducted by 
the State of Michigan, reflects that the veteran's 
psychiatric and personal history were recorded in detail.  At 
the time of the interview, the veteran indicated that he 
lived with his girlfriend and that he got along well with 
her.  He related that he enjoyed fishing, reading books and 
going to the movies.  With regards to his employment history, 
he related that he was unable to work because he was 
"disabled, depression and stuff like that.  Anxiety."  He 
stated that he became frustrated and that he had not tried to 
seek employment since he was discharged from service.  The 
veteran was vague in his presentation and somewhat slowed.  
Although he responded to the examiner's questions, he was not 
elaborative.  The veteran indicated that he had some sleep 
impairment, but that his appetite was pretty good.  He 
related that he had not experienced any recent suicidal 
ideation and that he never had any auditory or visual 
hallucinations.  

During the May 1998 interview, the examiner noted that the 
veteran was somewhat anxious, which was evidenced by his foot 
tapping.  Otherwise, his affect was very flat and shallow.  
Overall, the presentation was that of depression.  The 
veteran was oriented in all spheres, but there was some 
impairment with his recent memory.  His fund of general 
information appeared to be intact, but the veteran had some 
difficulty with his concentration.  His ability to deal with 
similarities and differences appeared to be intact.  The 
veteran was able to deal with abstract material.  His 
judgment was intact.  Overall, the examiner noted that there 
was no solid evidence of any kind of hallucinations, either 
visual or auditory, or any persecutory thinking.  The 
examiner recounted that the veteran alleged depression and 
anxiety, and he seemed somewhat distant, vague, 
neurovegetative and anxious during the examination.  However, 
it was apparent to the examiner that the veteran had not even 
attempted any kind of employment over the previous several 
years.  The veteran was able to maintain a relationship and a 
home with a partner.  An Axis I diagnosis of major recurrent 
moderate depression was entered.  A GAF score of 60 was 
recorded.  The examiner felt that the veteran's prognosis was 
guarded.  The examiner reported that the veteran was 
receiving medication, seemed somewhat amotivated to attempt 
any kind of work and suggested that the veteran seek 
counseling.   

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9211

The evidence clearly shows that the veteran's psychiatric 
disability does not more nearly approximate the criteria for 
a 100 percent evaluation than those for a 70 percent 
evaluation.  The veteran's psychiatric symptoms do not 
include of persistent delusions or hallucinations, gross 
impairment in thought processes, grossly inappropriate 
behavior, persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living 
or disorientation to time or place.  While the veteran 
demonstrated some impaired memory with respect to recent 
events during a May 1988 State of Michigan examination, he 
was normally oriented when examined by VA in April 2000.  In 
addition, there was no medical evidence of any active thought 
disorder or inappropriate behavior, and the VA examiner in 
April 2000 indicated that the veteran was able to maintain 
personal hygiene and basic activities of daily living.  

With respect to social impairment the record reflects that 
the veteran has maintained a good relationship with his 
girlfriend and he engages in various activities such as 
fishing, hunting, reading books and going to the movies.  

The examinations during the period of this claim have 
resulted in GAF scores ranging from 60 to 70.  The Board 
would point out that, under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 60-70 
represents mild symptoms with some difficulty in social, 
occupational or school functioning.  Finally, with regards to 
industrial impairment, the State of Michigan examiner 
commented in May 1998 that since his discharge from service, 
the veteran had not tried to seek any type of employment. 

Accordingly, a schedular rating greater than 70 percent for 
the veteran's schizoaffective disorder is not warranted. 

II.  TDIU claim

To warrant a total rating based on unemployability, the 
veteran's service-connected psychiatric disability must be 
severe enough, in light of his educational background and 
employment history, to render him unable to secure or follow 
a substantially gainful occupation.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  According to the evidence on file, the veteran 
indicated that he completed a high school education, and last 
worked full-time in approximately 1987-1988.  The veteran is 
service-connected for schizoaffective disorder and a 70 
percent evaluation has been assigned.  His 70 percent 
evaluation meets the minimum schedular requirements for a 
total rating under 38 C.F.R. § 4.16(a).  

While the medical evidence of record reflects that the 
veteran was awarded Social Security disability benefits based 
primarily on his affective disorder and that he has 
intermittent problems with depression, anxiety and sleep 
disturbance, as noted above, the veteran has not even 
attempted to seek any type of employment in many years.  In 
this regard, the May 1988 State of Michigan examiner 
indicated that the appellant was not motivated to attempt any 
kind of work.  In addition, he assigned a GAF score of 65.  
When examined by VA in May 1998, the veteran's psychiatric 
disability was noted to be in partial remission and the GAF 
score was 65.  In April 2000, the VA examiner indicated that 
the veteran's schizophrenia was in control with medication.  
A GAF score of 70 was assigned in April 2000.  In sum, the 
medical evidence clearly demonstrates that the veteran's 
schizoaffective disorder is not of such a nature or extent to 
preclude the veteran from obtaining or maintaining some form 
of substantially gainful employment consistent with his 
education and industrial background.


ORDER

Entitlement to an evaluation in excess of 70 percent for 
schizoaffective disorder is denied.

Entitlement to a total disability rating on the basis of 
unemployability due to service-connected disability is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

